UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 02-10162



                           FREDERICK STRONG,

                                                    Plaintiff-Appellant,

                                  VERSUS


                        CITY OF DALLAS; ET AL,

                                                                Defendants,

 CITY OF DALLAS; BENNIE CLICK, in his personal capacity; MICHAEL
   DOERINGSFELD, in his personal capacity; DORA ALICIA SAUCEDO
 FALLS, in her personal capacity; RANDY HAMPTON, in his personal
                            capacity,
                                            Defendants-Appellees.



            Appeal from the United States District Court
                 For the Northern District of Texas
                            (00-CV-1532)

                           December 11, 2002


Before JOLLY and DUHÉ, Circuit Judges, and LITTLE,* District Judge.

PER CURIAM:**

       Plaintiff   Frederick   Strong   appeals   the   grant   of   summary

judgment in favor of the defendant, the City of Dallas, in his


  *
     F.A. Little, Jr., Senior U.S. District Judge, Western District
of Louisiana, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
Title VII and § 1983 suit for wrongful termination.            Because the

district court did not abuse its discretion in excluding the

statistical evidence at issue in this appeal, we affirm the grant

of summary judgment.

                                     I.

      This Court reviews grants of summary judgment de novo. Patel

v. Midland Memorial Hospital and Medical Center, 298 F.3d 333, 339

(5th Cir. 2002).     Summary judgment is appropriate if the moving

party establishes that there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                    II.

     Frederick Strong was employed by the City of Dallas as a

police officer.     Prior to, and during his employment as a police

officer, Strong worked for and assisted his brother’s used car

sales business, which appears to have engaged in unscrupulous and

possibly fraudulent practices. After a complaint from a fellow

officer, the Public Integrity Unit commenced an investigation of

Strong.   That investigation revealed ten allegations of wrongdoing

against   Strong,   including     purchasing   cars   from   auto   auctions

without payment, selling a motor vehicle acquired by theft, passing

a forged document to obtain a certified copy of a vehicle title,

failing to submit a request to the City for outside employment,

wearing   his   uniform   while    conducting    personal    business    and

attending a civil court proceeding, giving inconsistent statements

                                     2
about his ownership of a vehicle, making untruthful statements

about compensation from the sale of a vehicle, and using his

position as a police officer for private gain. These acts violated

the Dallas Police Department Code of Conduct. After a disciplinary

hearing, Strong was terminated.            While the United States Attorney

was investigating his actions, he filed this suit, alleging racial

discrimination.         The    district    court       granted     summary     judgment

because it found Strong was unable to demonstrate that the adverse

employment action was the result of racial discrimination.

       Strong argues on appeal that the district court abused its

great discretion by excluding statistical evidence that had been

obtained      from   the   Dallas   Police          Department’s      public   records

database.      Strong alleges that this evidence shows black officers

were   statistically       more   likely       to    be   disciplined     than    white

officers. Evidentiary decisions by the district court are reviewed

for abuse of discretion. St. Romain v. Industrial Fabrication, 203
F.3d 376, 381 (5th Cir. 2000).            The district court excluded this

evidence because it was unauthenticated under Rule 901 of the

Federal Rules of Evidence.          This ruling was correct.              There is no

indication of the validity or authenticity of the information

contained in the database on which the statistical analysis is

based.    Further, because of the unknown validity of the underlying

data, this evidence cannot be proper summary evidence under Rule

1006     of   the    Federal    Rules     of    Evidence,        as   Strong     urges.

Accordingly, we find no abuse of discretion in the district court’s

                                          3
exclusion of this evidence.

     Even if this evidence were reliable and accepted by the

district court, Strong is unable to survive summary judgment

because   this   evidence     is   inadequate      to   establish   that   his

individual discharge was racially discriminatory.            Even if he were

able to establish a prima facie case under McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 802 (1973), ultimately he is unable to

demonstrate   that   the    proffered       non-discriminatory   reasons   for

discharge were untrue. See Wallace v. Methodist Hospital System,

271 F.3d 212, 219-220 (5th Cir. 2001).                  Furthermore, he has

offered no evidence that the documented reasons were somehow a

pretext for racial discrimination, a showing he must make by a

preponderance of the evidence.              McDaniel v. Temple Independent

School District, 770 F.2d 1340, 1346 (5th Cir. 1985). Accordingly,

summary judgment was appropriate in this case.

                                    III.

     For the foregoing reasons the judgment of the district court

is

                                                                    AFFIRMED.




                                        4